Opinion filed July 8, 2021




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-19-00146-CR
                                   ___________

                      NOAH JOB COPPLER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 32nd District Court
                              Nolan County, Texas
                          Trial Court Cause No. 12719


            MEMORANDUM OPINION ON REMAND
       Appellant, Noah Job Coppler, entered an open plea of guilty to the offense of
possession of a controlled substance—less than one gram of methamphetamine. The
trial court found Appellant guilty and, after a hearing on punishment, assessed
Appellant’s punishment at confinement for eighteen months in a state jail facility,
suspended the imposition of the sentence, and placed Appellant on community
supervision for four years. We modify the trial court’s judgment and affirm as
modified.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is without
merit. Counsel has provided Appellant with a copy of the brief, a copy of the motion
to withdraw, a copy of the clerk’s record and the reporter’s record, and an
explanatory letter. Counsel advised Appellant of his right to review the record and
file a response to counsel’s brief. Counsel also advised Appellant of his right to file
a petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that no arguable grounds for appeal exist.1
        We note, however, that the judgment contains a nonreversible error. In the
judgment, the trial court ordered Appellant to pay court costs, including a Time
Payment Fee of $25. In light of the recent opinion of the Court of Criminal Appeals
in Dulin, we conclude that the time payment fee must be struck in its entirety as
prematurely assessed. See Dulin v. State, 620 S.W.3d 129, 133 & n.29 (Tex. Crim.
App. 2021). When the trial court erroneously includes fees as court costs, we should
modify the trial court’s judgment to remove the improperly assessed fees. See
Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013).




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2
      Accordingly, we modify the trial court’s judgment and the bill of cost to delete
the time payment fee of $25, without prejudice to a time payment fee being assessed
later “if, more than 30 days after the issuance of the appellate mandate, [Appellant]
has failed to completely pay any fine, court costs, or restitution that he owes.” See
Dulin, 620 S.W.3d at 133.
      We grant counsel’s motion to withdraw; modify the judgment of the trial court
as set forth above; and, as modified, affirm the judgment of the trial court.


                                                     PER CURIAM


July 8, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3